Citation Nr: 0303820	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle, currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had recognized military service during World War 
II.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.
This case was previously before the Board in November 1997, 
February 1999, and February 2002, when it was remanded for 
additional development.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with the remand directives.  Accordingly, a new 
remand is not required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran has the maximum schedular rating available 
under the pertinent VA regulations for his service-connected 
residuals of a shrapnel wound to the left upper abdomen with 
involvement of the external oblique muscle.

3.  The record does not show that the veteran's service-
connected residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle 
presents such an exceptional or unusual disability as to 
render impractical the application of the regular schedular 
standards 


CONCLUSION OF LAW

A rating in excess of 50 percent for the veteran's service-
connected residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.56, 
4.73, Diagnostic Code 5319 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including the February 1996 rating decision, the 
May 1996 Statement of the Case (SOC), as well as the multiple 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in November 1996, December 1997, March 
and July 1999, and May 2002.  These documents, in essence, 
informed the veteran of the applicable criteria for a higher 
disability rating, what information and evidence he was 
responsible for, and what evidence VA must secure.  Moreover, 
the May 2002 correspondence and the most recent SSOC 
promulgated in October 2002 specifically addressed the 
applicability of the VCAA to the facts of this case.  As 
such, the veteran was generally kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Thus, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding the duty to 
assist, the RO accorded the veteran multiple examinations in 
relation to this claim in December 1995, February 1997, March 
1998, August 1999, and December 1999.  Further, it does not 
appear that the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran has been assigned a 50 percent disability rating 
for his residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle 
pursuant to 38 C.F.R. §  4.73, Diagnostic Code 5319.  This 
Code provides criteria for evaluating damage to Muscle Group 
XIX, muscles of the abdominal wall, including the (1) rectus 
abdominis; (2) external oblique; (3) internal oblique; (4) 
transversalis; and (5) quadratus lumborum.  The function of 
Muscle Group XIX is support and compression of abdominal wall 
and lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm.  Under this 
Code, a moderate disability of the major extremity warrants a 
10 percent rating, a moderately severe disability warrants a 
30 percent rating, and a severe disability warrant a 50 
percent rating.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Severe disability of muscles is 
characterized by a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  History and complaint characteristic of severe 
disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings characteristic of severe muscle disability include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's increased rating claim, 
VA issued new regulations for evaluating disabilities due to 
muscle injuries, which were effective July 3, 1997. 62 Fed. 
Reg. 30235-30240 (1997).  In Karnas, supra, it was held that 
where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

A comparison to the previous version of the regulation does 
not disclose any pertinent change to the regulation that 
would affect the outcome of this decision. See 38 C.F.R. § 
4.56 (1996).  Therefore, the Board concludes that the veteran 
is not prejudiced by application of the current criteria to 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Service connection was established for residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle by a December 1971 rating 
decision.  An initial rating of 10 percent was assigned 
pursuant to Diagnostic Code 5319, effective June 7, 1971.

The veteran initiated his current increased rating claim by a 
statement received by the RO on November 8, 1995.  The 
February 1996 rating decision confirmed and continued the 
assigned 10 percent rating, and the veteran appealed to the 
Board contending that a higher rating was warranted.  By a 
June 1998 rating decision, the RO assigned an increased 
rating of 30 percent, effective November 8, 1995.  In 
addition, the RO assigned a separate compensable rating of 10 
percent for scar, contracture in the left hemiabdomen, 
effective November 8, 1995.  Nothing indicates the veteran 
filed a Notice of Disagreement regarding this assigned rating 
or the effective date therefore.  The RO subsequently 
assigned an increased rating of 50 percent for the service-
connected residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle 
effective November 8, 1995, as shown by the October 2002 
SSOC.  

As stated above, 50 percent is the maximum schedular rating 
available under Diagnostic Code 5319.  Further, the Board 
notes that this was the case both prior to and since July 3, 
1997.  See 38 C.F.R. § 4.73 (1996) and (2002).  There are no 
other rating criteria that are applicable to the veteran's 
residuals of a shrapnel wound to the abdominal musculature.  
Symptoms characteristic of a severe muscle injury include 
pain (38 C.F.R. § 4.56) and there is no joint involvement; 
accordingly, rating criteria pertaining to joints, to include 
38 C.F.R. § 4.45, are not applicable.  Thus, there is no 
basis under the law for a schedular rating in excess of 50 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle.

As an additional matter, the Board notes that the RO 
considered the applicability of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The Board concurs with the RO's determination that a referral 
for consideration of an extraschedular rating is not 
warranted in the instant case.  Nothing in the record 
indicates that the veteran's service-connected residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle have resulted in frequent periods 
or hospitalization and/or marked interference with 
employment, nor does it appear the veteran contends 
otherwise.  As such, the Board concludes that this disability 
is adequately compensated by the current schedular rating, 
and it does present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle, on either a schedular or 
extraschedular basis.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).











ORDER

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle, currently evaluated as 50 
percent disabling, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

